DETAILED ACTION

Status of Claims
Claims 1-4 have been amended.
Claims 7-14 have been canceled.
Claims 1-6 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
112(b) and 112(d) Rejection:
The examiner acknowledges that relevant claims 7-14 have been canceled and will therefore withdraw the rejections issued for said canceled claims.

Prior art Rejection:
Applicant asserts that the art of record Deshpande fails to fully disclose the present claims as Deshpande fails to disclose “Feature A” and “Feature B” as described on pages 5-6 of the remarks received on 8 June 2022. The examiner respectfully disagrees.
	In regards to “Feature A”, applicant asserts Deshpande fails to disclose a determing whether the content information is subscribed, let alone determining whether an application store account bound to the client has subscribed to the content information” and thus fails to disclose “Feature A”. The examiner respectfully disagrees. Deshpande [0187] discloses the process of receiving a subscription request from a companion device 300 by a primary device 200, wherein the primary device subsequently establishes a subscription between the primary and companion devices. The examiner reasserts that it is clear to one of ordinary skill in the art that the process of establishing a subscription must include a determination that a subscription of the same type is not already active as subscription establishment cannot occur if a subscription is already active, only renewal and cancellation actions can be performed within the context of generally understood subscription services present in the art. Additionally, Fig. 5 of Deshpande discloses that the initial request message includes data elements “CDDeVID” and “CDAppID” which represent account information pertaining to the owner of the companion device. Therefore, it is clear to one of ordinary skill in the art that these data elements are used by the primary device to establish a subscription including at least a determination that a subscription is not already currently active. Thus, Deshpande fully discloses “Feature A”
	In regards to “Feature B”, applicant asserts that Deshpande fails to disclose “determining whether the content information has been unsubscribed, let alone determining whether the content information has been unsubscribed in responding to that the content information has been subscribed”. The examiner respectfully disagrees. Deshpande [0189] discloses the transfer of content information between the companion device and primary device until the subscription has been terminated/unsubscribed or has expired. The examiner asserts that this functionality described by Deshpande constitutes a process of continual determination of whether the target service has been unsubscribed being performed as a direct result of subscription establishment. Thus, Deshpande fully discloses “Feature B”.
	Applicants additional arguments have been considered and are moot in view of new grounds for rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (US 20190182537 A1) in view of Browne-Swinburne et al. (US 20100004004 A1).

In regards to Claim 1, Deshpande discloses:
A subscription processing method, which is applied in a client, comprising: in responding to receiving a subscription request for a target service in the client, determining whether an application store account bound to the client has subscribed to the target service (See Deshpande: Fig. 9, See Deshpande: Para. [0187] – “Upon receiving a content information subscription request message, primary device 200 sends a content information subscription request response message (404) to companion device 300. In some examples, this message may be referred to as a subscription response message. Examples of content information subscription request response messages are described in detail below with respect to Table 2 and FIG. 9 to FIG. 12B. As illustrated in FIG. 4, upon companion device 300 receiving a content information subscription request response message, a subscription is established between primary device 200 and companion device 300. As described in detail below, a subscription may continue for a specified duration or until a subscription is cancelled. Subscription durations are illustrated on the left of FIG. 4. In the example illustrated in FIG. 4, the initial duration of the subscription is equal to t.sub.3-t.sub.1” – Deshpande discloses in response to receiving a subscription request response from a primary device, establishing a subscription. It is clear to one of ordinary skill in the art that for a new subscription to be established, a step of determining whether the primary device and any account associated with said device already has a subscription would have to be performed. This is further indicated by the data elements incorporated within the subscription request response (Fig. 5) i.e. “CDDevID” and “CDAppID”); 
in responding to that the application store account bound to the client has subscribed to the target service, determining whether the target service has been unsubscribed (See Deshpande: Para. [0189] – “In the example illustrated in FIG. 4, once a subscription is established, primary device 200 and companion device 300 may continue to exchange content information notification messages and, optionally, content information notification response messages until a subscription terminates. As described below, a subscription may terminate due to a subscription duration expiring and/or a subscription being cancelled. It should be noted that in some cases a subscription may terminate prematurely due to a power failure or the like. As illustrated in FIG. 4, prior to the expiration of the initial duration of the subscription, (i.e., prior to t.sub.3), companion device 300 may send a content information subscription renew request message (410). Examples of content information subscription renew request messages are described in detail below with respect to Table 5 and FIG. 25 to FIG. 31C. Upon receiving a content information subscription renew request message, primary device 200 may send a content information subscription renew request response message (412). In some examples, this message may be referred to as a subscription renew response message.”); 

Deshpande fails to explicitly disclose:
In responding to that the target service has been unsubscribed, determining whether the target service is still in a subscription period
In responding to that the target service is still in the subscription period, intercepting the subscription request

However, in a similar field of endeavor, Browne discloses:
In responding to that the target service has been unsubscribed, determining whether the target service is still in a subscription period (See Browne: Para. [0156] – Browne discloses receiving a subscription conclude request which allows the subscription to be maintained for the remainder of the subscription period)
In responding to that the target service is still in the subscription period, intercepting the subscription request (See Browne: Para. [0155] and Fig. 7 – Browne discloses a subscription being suspended during the subscription period and receiving a subscription request in response to resolve said suspension)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the cancellation and subscription request interception methodology disclosed by Browne as additional reactionary functions to requests received during the subscription process disclosed by Deshpande increasing the overall economic viability of the invention by allowing for uninterrupted subscription service by allowing subscriptions to be renewed without first being unsubscribed.

In regards to Claim 2, Deshpande discloses:
The method of claim 1, wherein, in responding to that the application store account bound to the client has not subscribed to the target service, the method further comprises: sending the subscription request to an application store server corresponding to the application store account, such that the application store server deducts fee from the application store account after receiving the subscription request, and sends subscription content corresponding to the target service to the client; and receiving the subscription content, sent by the application store server, corresponding to the target service (See Deshpande: Para. [0188] – “After a subscription has been established, primary device 200 may send content information notification messages (406) to companion device 300. Examples of content information notification messages are described in detail below with respect to Table 3 and FIG. 13 to FIG. 20C. Further, examples of content information notification messages may include service guide information request response messages described in detail below with respect to Tables 10A-11 and FIGS. 54-55. In the example illustrated in FIG. 4, primary device 200 sends an initial content information notification message to companion device 300 subsequent to a subscription being established.”).

In regards to Claim 3, Deshpande discloses:
The method of claim 1, wherein, in responding to that the target service has not been unsubscribed, the method further comprises: displaying prompt information related to renewing after the subscription expires (See Deshpande: Para. [0189] – “As illustrated in FIG. 4, prior to the expiration of the initial duration of the subscription, (i.e., prior to t.sub.3), companion device 300 may send a content information subscription renew request message (410). Examples of content information subscription renew request messages are described in detail below with respect to Table 5 and FIG. 25 to FIG. 31C. Upon receiving a content information subscription renew request message, primary device 200 may send a content information subscription renew request response message (412). In some examples, this message may be referred to as a subscription renew response message. Examples of content information subscription renew request response messages are described in detail below with respect to Table 6 and FIG. 32 to FIG. 35B. In this manner, as illustrated in FIG. 4, the duration of a subscription may be extended (i.e., from t.sub.3 to t.sub.4 in the example of FIG. 4).”).

In regards to Claim 4, Deshpande discloses:
The method of claim 2, wherein in responding to that the target service is not in the subscription period, the method further comprises: triggering the step of sending the subscription request to an application store server corresponding to the application store account (The examiner has determined that an embodiment of the claimed invention exists wherein the target service is in the subscription period and thus wherein the aforementioned method step is not performed and is an optional step. In accordance with MPEP 2143.03, “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation”. Thus, the examiner cannot give patentable weight to the specified claim limitation. However, in an effort to promote compact prosecution, the examiner cites: See Deshpande: Para. [0190] – “It should be noted that in some cases, a companion device 300 attempting to renew a subscription may send a content information subscription renew request message after a subscription duration has already expired. Further, in some cases, a primary device 200 may not receive a content information subscription renew request message until after a subscription duration has expired. In one example, primary device 200 may be configured to receive subscription renew request messages and renew a subscription after a subscription duration has expired. That is, in one example, a primary device 200 may provide a grace period for receiving subscription renew request messages. In this manner, there may be more opportunity for a subscription to be renewed”).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande in view of Browne in further view of Thomas et al. (US 20170094332 A1).

In regards to Claim 5, the combination of Deshpande and Browne discloses the method of claim 1 but fails to explicitly disclose, but Thomas discloses:
wherein, determining whether the application store account bound to the client has subscribed to the target service comprises: sending a first query request for the target service to the application store server corresponding to the application store account bound to the client, such that the application store server queries whether the application store account has subscribed to the target service after receiving the first query request, and sends a first query result of querying whether the application store account has subscribed to the target service to the client; receiving the first query result sent by the application store server; and determining whether the application store account has subscribed to the target service based on the first query result (See Thomas: Para. [0136-0137] – “In another example, the media guidance application may transmit a query to a database containing the subscription status for a plurality of subscriptions corresponding to a user. The media guidance application may generate a query to the database to request a status of the subscription corresponding to the content provider. In an example, if a user is not currently subscribed to a provider, a user may receive a NULL response from the server.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the determination via query method as disclosed by Thomas to determine whether the subscription of the combination of Deshpande and Browne is active or inactive increasing the overall robustness of the invention by allowing an external database to manage subscription data creating additional redundancy within the invention in the case of failure of specific subunits.

In regards to Claim 6, the combination of Deshpande, Browne, and Thomas discloses:
The method of claim 1 wherein, determining whether the application store account bound to the client has subscribed to the target service comprises: sending a second query request for the target service to the application store server corresponding to the application store account bound to the client (See Thomas: Para. [0136-0137] – “In another example, the media guidance application may transmit a query to a database containing the subscription status for a plurality of subscriptions corresponding to a user. The media guidance application may generate a query to the database to request a status of the subscription corresponding to the content provider. In an example, if a user is not currently subscribed to a provider, a user may receive a NULL response from the server.”), 
such that the application store server queries complete subscription information of the application store account for the target service, and sends the complete subscription information to the client; wherein, the complete subscription information comprises subscription information, unsubscription information, renewal information, and subscription period information (See Thomas: para. [0135] – “In some embodiments, the media guidance application may determine if the user is currently subscribed to the content provider. For example, the media guidance application may retrieve user profile data indicating whether a user has had a subscription to a content provider and whether the subscription is current.”, See Thomas: Para. [0137] – “In some embodiments, the media guidance application may determine an end date of a current subscription period of the user. For example, the media guidance application may store, in a database of user subscription information, information about the subscription period and a start date of a subscription. The media guidance database may calculate the end date of the current subscription by adding the start date of the subscription with the subscription period. In another example, the media guidance application may query a remote server for the end date of the subscription.” – Thomas discloses a server query which returns subscription/unsubscription (active subscription status) information and subscription period/renewal information (current subscription duration)); 
receiving the complete subscription information sent by the application store server; and determining whether the application store account has subscribed to the target service based on the subscription information in the complete subscription information (See Thomas: Para. [0136-0137] – “In another example, the media guidance application may transmit a query to a database containing the subscription status for a plurality of subscriptions corresponding to a user. The media guidance application may generate a query to the database to request a status of the subscription corresponding to the content provider. In an example, if a user is not currently subscribed to a provider, a user may receive a NULL response from the server.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao (US 20190273790 A1) generally discloses a method, apparatus, and system for notification of successful subscription to a resource in response to receipt of a subscription resource creation request.
Banka et al. (US 20170331825 A1) generally discloses a provider of a subscription-based online service providing the use of an online service to an end-user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                          
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685